DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note on Non-Compliant Amendment
A non-compliant amendment was sent out to Applicants on July 29, 2022.  The issue was that the status indicator for dependent Claim 6 was incorrectly identified as “(Previously Presented)” and instead should have read as ‘(Currently Amended)’ because Applicants actually amended Claim 6.  For purposes of examination, the status indicator of Claim 6 is interpreted as “(Currently Amended)”.   

Status of the Claims
Receipt and entry of Applicants’ reply filed on July 18, 2022 is acknowledged.  Claims 1-2, 4-10, and 14-18 are amended with Claims 8 and 10 previously being withdrawn to a non-elected invention.  Thus, Claims 1-2, 4-7, 9, and 11-20 are pending and are further examined on the merits in the U.S. National stage application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 4-6, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2017-198133A (Matsumura et al.; published on November 2, 2017) (MATSUMURA).
	The citations below are taken from the English Machine Translation of JP2017-198133A which is provided for Applicants’ convenience.
	In reference to Claim 1, MATSUMURA discloses    
		An orbiting scroll apparatus (orbiting scroll 7, ¶ 0019, line 1, Figs. 1-9) for a scroll compressor (¶ 0015, line 1), comprising: 
			an orbiting scroll end plate (orbiting end plate 7b, ¶ 0019, line 1, Figs. 5 and 6); 
			an orbiting scroll vane (spiral wrap 7a, ¶ 0019, line 1) formed on a first side surface (top surface of 7b as shown in Fig. 5) of the orbiting scroll end plate (7b); and 
			a hub (swivel boss portion 7d, ¶ 0019, line 3), extending outward from a substantially central region of a second side surface (bottom surface of 7d) of the orbiting scroll end plate (7b) opposite to the first side surface (where spiral wrap 7a extends from) and having a cylindrical opening (opening that is crossed by the lead line of reference numeral 4c in Fig. 5) configured to receive a drive bearing (eccentric pin portion 4c and adjacent bushing/bearing, Fig. 5, ¶ 0021, line 2); 
			wherein, 
			the hub (7d, Fig. 6) is provided with at least one centroid-adjusting recess (small holes 7dd, and at least one circumferential groove 7de; these recesses change a centroid of 7 in relation to a centroid of 7 if these recesses did not exist, ¶ 0033, last two lines, and ¶ 0052, lines 4 and 5, Fig. 5), and wherein, the hub (7d) comprises a first cylindrical portion (A, Examiner’s ANNOTATED Fig. 6 of MATSUMURA) and a second cylindrical portion (B), the first cylindrical portion (A) being integral with and vertically extending from the orbiting scroll end plate (7), an outer diameter of the second cylindrical portion (B) being larger (diameter of the bottom surface of 7d) than an outer diameter of the first cylindrical portion (A; at the top portion of A), and the at least one centroid-adjusting recess (7dd, and 7de) being provided on the second cylindrical portion (B) of the hub (7d).

    PNG
    media_image1.png
    391
    416
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 6 of MATSUMURA
	In reference to Claim 2, MATSUMURA further discloses that the second cylindrical portion (B, Examiner’s ANNOTATED Fig. 6 of MATSUMURA) extends vertically from one end of the first cylindrical portion (A), while the second cylindrical portion (B) is concentric and integral with the first cylindrical portion (B).  
	In reference to Claim 4, MATSUMURA also discloses that the at least one centroid-adjusting recess (7de, ¶ 0056, lines 1 and 2) is provided on an outer circumferential surface of the second cylindrical portion (B).  
	In reference to Claim 5, MATSUMURA further discloses that the at least one centroid-adjusting recess (7dd and 7de, these recesses are disposed along a continuous outer circumferential surface of the hub that extends to the bottom portion of the flange as shown in the cross section of Figs. 5 and 6) comprises at least two centroid-adjusting recesses (7dd and 7de) provided at different positions (Fig. 5), and the at least two centroid-adjusting recesses (7dd and 7de) have at least one of a different shape (Fig. 5) and a different size (Fig. 5).
	In reference to Claim 6, MATSUMURA also discloses that the at least one centroid adjusting recess comprises at least of at least one hole (7dd, Fig. 5) and at least one groove (7de).
	In reference to Claim 9, MATSUMURA further discloses that each of the at least one groove (7de, Figs. 5 and 6) extends along an outer surface of the hub (7d) and along a circumferential direction of the second cylinder portion with at least a constant depth to form a ring shape (Figs. 5 and 6)
	In reference to Claim 14, MATSUMURA also discloses a scroll compressor (SOLUTION portion of the Abstract), comprising an orbiting scroll apparatus according to claim 1 (see rejection of Claim 1 above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUMURA in view of US6494695 (Lifson; published on December 17, 2002) (LIFSON).
	In reference to Claim 7, MATSUMARA teaches that the at least one hole comprises two holes (“a plurality of holes”, ¶ 0033, last three lines) provided at different positions (¶ 0033, last three lines), and the at least two holes have diameters (¶ 0033).
MATSUMARA, however, is silent about the two holes having different diameters.  LIFSON teaches a scroll compressor (title, Abstract, Figs. 1-9) having an orbiting scroll (Abstract, line 1) that comprises holes (holes 48(s), Fig. 3B) having different depths (Fig. 3B).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize holes having different depths as taught by LIFSON and incorporate this feature into the two holes of MATSUMURA’s scroll compressor for at least the benefit of having a scroll compressor that minimizes the alternating torsional moment acting on the coupling by adding or removing mass at selected locations of the orbiting scroll as expressly described by LIFSON (col. 1, lines 41-45 and Abstract).  

Claims 12-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUMURA in view of US2010/0061871 (Arai et al.; published on March 11, 2010) (ARAI). 
	Claims 12 and 13 each depend from Claim 1 and Claims 19 and 20 each depend from Claim 15.  In reference to Claims 12-13 and 19-20, MATSUMURA teaches a hub having at least one centroid-adjusting recess as described above, however, MATSUMURA is silent about the particular construction of the orbiting scroll. ARAI teaches a scroll compressor (Abstract, Figs. 1-64) that forms a scroll structure from a casting (¶ 0033) and then machines (Claims 12 and 19) via drilling (Claims 13 and 20, ¶s 0232 and 0245) other features such as recesses/holes (i.e., the discharge hole) within the previously casted scroll structure. 
	It would be obvious to the a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize machining/drilling a recess/hole after forming the orbiting scroll by casting as taught by ARAI and apply this recess/hole formation technique to provide the at least one centroid-adjusting recess in the hub of the orbiting scroll and incorporate these features into MATSUMURA’s scroll compressor for at least the benefit of effectively constructing the at least one centroid-adjusting recess within the hub of the orbiting scroll dependent on the requirements of the scroll compressor and its application of need. 
	In reference to Claim 15, MATSUMURA teaches 
		A method for manufacturing an orbiting scroll apparatus (orbiting scroll 7, ¶ 0019, line 1, Figs. 1-9) for a scroll compressor (¶ 0015, line 1), comprising the following steps: 
			forming the orbiting scroll apparatus (7) so that the orbiting scroll apparatus  comprises: an orbiting scroll end plate (orbiting end plate 7b, ¶ 0019, line 1); an orbiting scroll vane (spiral wrap 7a, ¶ 0019, line 1) formed on a first side surface (top surface of 7b) of the orbiting scroll end plate (7b); and a hub (swivel boss portion 7d, ¶ 0019, line 3), extending outward from a substantially central region of a second side surface (bottom surface of 7b) of the orbiting scroll end plate (7b) opposite to the first side surface and having a cylindrical opening (opening that is crossed by the lead line of reference numeral 4c in Fig. 5) configured to receive a drive bearing (eccentric pin portion 4c and adjacent bushing/bearing, Fig. 5, ¶ 0021, line 2); and 
			providing at least one centroid-adjusting on the hub (7d) to adjust the centroid of the orbiting scroll apparatus to the center axis of the drive bearing recess (small holes 7dd, and at least one circumferential groove 7de; these recesses change a centroid of 7 in relation to a centroid of 7 if these recesses did not exist, ¶ 0033, last two lines, and ¶ 0052, lines 4 and 5, Fig. 5), 
			wherein the hub (7d, Fig. 6) comprises a first cylindrical portion (A, Examiner’s ANNOTATED Fig. 6 of MATSUMURA) and a second cylindrical portion (B), the first cylindrical portion (A) being integral with and vertically extending from the orbiting scroll end plate (7), an outer diameter of the second cylindrical portion (B) is larger (diameter of the bottom surface of 7d) than an outer diameter of the first cylindrical portion (A; at the top portion of A), and the at least one centroid-adjusting recess (holes 7dd, and 7de) being provided on the second cylindrical portion (B) of the hub (7d).
MATSUMARA is silent as to the particular construction of the orbiting scroll apparatus. ARAI teaches a scroll compressor (Abstract, Figs. 1-64) that forms a fixed/orbiting scroll structure by casting (¶ 0033).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize forming the scroll specifically by casting as taught by ARAI and apply the particular kind of construction technique to form the orbiting scroll apparatus in MATSUMARA’s scroll compressor for at least the benefit of constructing a robust orbiting scroll apparatus effective to orbit during operation of the scroll compressor and compress fluid as expressly described by ARAI (¶s 0039 and 0040).  
	In reference to Claim 16, MATSUMURA further teaches that the second cylindrical portion (B, Examiner’s ANNOTATED Fig. 6 of MATSUMURA) extends vertically from one end of the first cylindrical portion (A), while the second cylindrical portion (B) is concentric and integral with the first cylindrical portion (B).  
	In reference to Claim 17, MATSUMURA further teaches that the at least one centroid-adjusting recess (7dd and 7de, these holes/recesses are disposed along a continuous outer circumferential surface of the hub that extends to the bottom portion of the flange of the hub, Figs. 5 and 6) comprises at least two centroid-adjusting recesses (7dd and 7de) provided at different positions (Fig. 5), and the at least two centroid-adjusting recesses (7dd and 7de) have at least one of a different shape (Fig. 5) and a different size (Fig. 5).
	In reference to Claim 18, MATSUMURA further teaches that the at least one centroid adjusting recess comprises at least of at least one hole (7dd, Fig. 5) and at least one groove (7de).


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Dependent Claim 11 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ orbiting scroll apparatus as claimed including   
				“wherein, the at least one hole (121a, Figs. 5A-5D of the specification) and the at least one groove (121b) are configured to partially overlap each other”    
is not shown or rendered over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on July 18, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings, and
 			(ii) objections to the claims
which are hereby withdrawn by the Examiner.  

Applicants’ arguments concerning amended independent Claims 1 and 15 that AAPA and/or HALLER (US6139294) does not disclose a centroid-adjusting recess on the second cylindrical portion that has a larger outer diameter than the outer diameter of the first cylindrical portion of the hub has been fully considered and is persuasive (pp. 13-16 of Applicants’ reply).  Therefore, the former rejections of Claims 1 and 15 based on AAPA and/HALLER under 35 U.S.C. 102 have each been withdrawn.  However, upon further consideration, a new ground(s) of rejection of amended Claims 1 and 15 is made based on MATSUMURA under 35 U.S.C. 102 and these rejections of Claims 1 and 15 are fully described and cited above.
	The Examiner further notes that the only a portion of the limitations of dependent Claims 2 and 16 were amended into independent Claims 1 and 15 which changes the scope of Claims 1 and 15 and all claims dependent thereon.    


Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Tuesday October 11, 2022 

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746